DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application is a CON of 15/625,550 filed on 06/16/2017, now abandoned and which claims benefit of U.S. Serial Application Nos. 62/351,226 filed 06/16/2016 and 62/351,843 filed 06/17/2016.

Status of the claims
Claims 29, 31-32, 35-36, 38, 41-42, 47-48, 51, 53, 57, 89-90, 92-94 and 98-99 are pending.

Claim Issues
Claims 35-36 depend from canceled claim 34 while claims 93-94 and 98-99 depend from canceled claim 91. Because of the issue of dependency, there is a lack of clarity with regard to the claim scope of claims 35-36, 93-94 and 98-99 which accordingly, are excluded in the requirement below.
Claims 29, 41-42 and 89  are not in compliance with M.P.E.P. 2173.05(s) since the claims each recite one or more limitation(s) of “Table 4” or “Table 2” or “Table 1”, rather than the SEQ ID NOS disclosed in the Table(s). 
Applicant is reminded that incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." 
Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 
Please address the issues above at the time of the next paper.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
s 29, 31-32, 38, 41-42, 47-48, 51, 53, and 57, drawn to a method for detecting the presence of a microorganism nucleic acid in a sample, classified in C12Q 1/6888.

II. Claims 89-90 and 92, drawn to a composition for determining the presence or absence of at least one target nucleic acid from one or more of the microorganisms listed in Table 1 in a biological sample, the composition comprising at least one amplification primer pair to generate an amplicon which comprises a sequence listed in Table 4 and at least one detection probe, classified in C12Q 1/6888.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  

In the instant case, the products of Invention II could be used with entirely different methods (from the methods of group I). For instance, the products of invention II may be used for tagging a biomaterial.

Each of Inventions I and II must be searched by a separate text query of the electronic databases (See MPEP 808.02c) as the methods and products of the inventions have different structural features from each other with each having its own different field of search (e.g. the compositions of group II (claims 89-90, 92) which do not require a step of detecting the presence of a target sequence in a sample). 
Prior art application to the claims in group II may not read on the methods of group I. The groups are also likely to raise different non-prior art issues under 35 U.S. 101 and/or 35 U.S.C. 112(a). Thus, the searches of the inventions are NOT co-extensive. 

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required, restriction for examination purposes are as indicated is proper.

Species Election
This application contains claims directed to more than one species of the generic invention. The species are independent or distinct because they are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 29, 31-32, 38, 41-42, 47-48, 51, 53, 57, 89-90 and 92 are generic.
There is a search and/or examination burden for the patentably distinct species as the searches are not coextensive and it would burdensome to search and examine all of the claims: 

The species are Groups A-B. 
If Applicant elects one of groups I OR II above, Make an election for each group one of groups A-B indicated as set forth below:

A. Sequence of the amplification product (claim 29/ claim 89)
Please further either 
(i) elect one SEQ ID NO for the amplification product (i.e. one sequence of SEQ ID NO: 1 to SEQ ID NO: 34, said SEQ ID NO corresponding to a target sequence within a nucleic acid of a microorganism of Table 1 as claimed in claim 29 or claim 89; or 
(ii) elect a single set of SEQ ID NOS for the amplification products to be generated via parallel amplification as claimed in claim 29 or claim 89, said set of SEQ ID NOS corresponding to target sequences within the nucleic acids of a single set of microorganism of Table 1 as claimed in claim 89.

B Gene, please elect one gene from Table 2


Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


Applicant is advised that the reply to this requirement to be complete must include an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should Applicant traverse on the ground that the invention from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 21, 2022